UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION File No. 812-XXXXX In the Matter of ) ) Wells Fargo Bank, N.A. ) APPLICATION PURSUANT TO 101 North Phillips Avenue ) SECTION 9(c) OF THE Sioux Falls, SD 57104 ) INVESTMENT COMPANY ) ACT OF 1940 FOR Alternative Strategies Brokerage Services, Inc. ) TEMPORARY AND 401 South Tryon Street, TH 3 ) PERMANENT ORDERS 5th Floor ) EXEMPTING APPLICANTS Charlotte, NC 28202 ) FROM THE PROVISIONS OF ) SECTION 9(a) OF SUCH ACT Alternative Strategies Group, Inc. ) 401 South Tryon Street, TH 3 ) 5th Floor ) Charlotte, NC 28202 ) ) First International Advisors, LLC ) 30 Fenchurch Street ) London, England ) UKEC3M 3BD ) ) Galliard Capital Management, Inc. ) 800 LaSalle Avenue, Suite 1100 ) Minneapolis, MN 55402 ) ) Golden Capital Management, LLC ) 5 Resource Square ) Suite 400 ) 10715 David Taylor Drive ) Charlotte, NC 28262 ) ) Metropolitan West Capital Management, LLC ) 610 Newport Center Drive ) Suite 1000 ) Newport Beach, CA 92660 ) ) Peregrine Capital Management, Inc. ) 800 LaSalle Avenue, Suite 1850 ) Minneapolis, MN 55402 ) ) Wells Capital Management Incorporated ) 525 Market Street, 10th Floor ) San Francisco, California 94105 ) ) Wells Fargo Funds Distributor, LLC ) 525 Market Street, 12th Floor ) San Francisco, California 94105 ) ) Wells Fargo Funds Management, LLC ) 525 Market Street, 12th Floor ) San Francisco, California 94105 ) Wells Fargo Bank, N.A. (“Wells Fargo Bank”), Alternative Strategies Brokerage Services, Inc. (“Alternative Strategies Brokerage”), Alternative Strategies Group, Inc. (“Alternative Strategies”), First International Advisors, LLC (“First International”), Galliard Capital Management, Inc. (“Galliard”), Golden Capital Management, LLC (“Golden Capital”), Metropolitan West Capital Management, LLC (“Metropolitan West”), Peregrine Capital Management, Inc. (“Peregrine”), Wells Capital Management Incorporated (“Wells Capital Management”), Wells Fargo Funds Distributor, LLC (“WF Funds Distributor”) and Wells Fargo Funds Management, LLC (“WF Funds Management”) (collectively, the “Applicants”) each respectfully submits this application (“Application”) pursuant to Section 9(c) of the Investment Company Act of 1940, as amended (“Act”), for (i) a temporary order granting an exemption from the prohibitions imposed by Section 9(a) of the Act pending the determination of the Securities and Exchange Commission (“Commission”) on the Application for a permanent exemption (“Temporary Order”) and (ii) a permanent order exempting the Applicants from the provisions of Section 9(a) of the Act (“Permanent Order” and together with the Temporary Order, the “Requested Orders”) with respect to the injunction described below entered against Wells Fargo Bank. Wells Fargo Bank is an indirect subsidiary of Wells Fargo & Company (“Wells Fargo”).Through its direct and indirect subsidiaries, Wells Fargo, a registered financial holding company and bank holding company under the Bank Holding Company Act of 1956, as amended, offers banking, brokerage, advisory and other financial services to institutional and individual customers worldwide. No existing company of which Wells Fargo Bank is an affiliated person (other than the Applicants) currently serves as an investment adviser (as defined in Section 2(a)(20) of the Act) or depositor of any registered investment company or principal underwriter (as defined in Section 2(a)(29) of the Act) for any open-end registered investment company, registered unit investment trust (“UIT”) or registered face amount certificate company.The term “Fund” as used herein refers to any registered investment company, including a UIT or registered face amount certificate company, as well as any business development company (“BDC”) and employees’ securities company (“ESC”).1Applicants request that any relief granted by the 1 Neither Wells Fargo Bank nor any of its affiliated persons currently serves as an investment adviser, depositor or principal underwriter for any ESC, or as an investment adviser or depositor for any BDC.Applicants request that the relief granted by the Commission pursuant to this Application apply in the event that Applicants serve in the future as an investment adviser, depositor or principal underwriter for any BDC or ESC. 2 Commission pursuant to this Application also apply to any existing company of which Wells Fargo Bank is an affiliated person within the meaning of Section 2(a)(3) of the Act and to any other company of which Wells Fargo Bank may become an affiliated person in the future (together with the Applicants, the “Covered Persons”).Applicants request that the Temporary Order remain in effect until the Commission acts on the Application for the Permanent Order. I.BACKGROUND A.Applicants Wells Fargo Bank is a national banking association wholly owned by Wells Fargo.(Wells Fargo directly owns 37.51% of Wells Fargo Bank and indirectly owns the rest.)Effective December 1, 2011, and August 24, 2012, respectively, two separately identifiable departments within Wells Fargo Bank, Abbot Downing Investment Advisors and Wells Capital Management Singapore, each became registered as an investment adviser under the Investment Advisers Act of 1940 (“Advisers Act”).Effective December 1, 2011, Abbot Downing Investment Advisors became an investment adviser to the Fund listed in Part 7 of Annex A.That Fund had net assets of approximately $50 million as of May 31, 2013.Effective August 30, 2012, Wells Capital Management Singapore became an investment adviser to certain Funds listed in Part 1 of Annex B.These Funds had net assets of approximately $214.8 million as of May 31, 2013. Alternative Strategies Brokerage is an indirect wholly-owned subsidiary of Wells Fargo and is a broker-dealer registered under the Securities Exchange Act of 1934 (“Exchange Act”).It serves as principal underwriter to the Funds listed inPart 4 of Annex A.These Funds had net assets of approximately $612 million as of May 31, 2013. Alternative Strategies is an indirect wholly-owned subsidiary of Wells Fargo and is an investment adviser registered under the Advisers Act.It provides investment advisory services to the Funds listed in Part 4 of Annex A.These Funds had net assets of approximately $612 million as of May 31, 2013. First International is an indirect wholly-owned subsidiary of Wells Fargo and is an investment adviser registered under the Advisers Act.It provides investment advisory services to certain Funds listed in Part 1 of Annex B and to the Fund listed in Part 1 of Annex A.The Fund listed in Part 1 of Annex A had net assets of approximately $212 million as of May 31, 2013. Galliard is an indirect wholly owned subsidiary of Wells Fargo and is an investment adviser registered under the Advisers Act.Galliard provides investment advisory services to certain Funds listed in Part 1 of Annex B and to the Funds listed in Part 6 of Annex A.The Funds listed in Part 6 of Annex A had net assets of approximately $9.6 million as of May 31, 2013. Golden Capital is an indirect majority-owned subsidiary controlled by Wells Fargo and is an investment adviser registered under the Advisers Act.It provides investment advisory services to certain Funds listed in Part 1 of Annex B and to the Funds listed in Part 3 of Annex A.The Funds listed in Part 3 of Annex A had net assets of approximately $49 million as of May 31, 2013. 3 Metropolitan West is an indirect wholly-owned subsidiary of Wells Fargo and is an investment adviser registered under the Advisers Act.It provides investment advisory services to certain Funds listed in Part 1 of Annex B and to the Funds listed in Part 2 of Annex A.The Funds listed in Part 2 of Annex A had net assets of approximately $470.2 million as of May 31, 2013. Peregrine is a direct wholly owned subsidiary of Wells Fargo and is an investment adviser registered under the Advisers Act.Peregrine provides investment advisory services to certain Funds listed in Part 1 of Annex B. Wells Capital Management is an indirect wholly owned subsidiary of Wells Fargo and is an investment adviser registered under the Advisers Act.It provides investment advisory services to certain Funds listed in Part 1 of Annex B and to the Funds listed in Part 5 of Annex A.The Funds listed in Part 5 of Annex A had net assets of approximately $11.9 billion as of May 31, 2013. WF Funds Distributor is an indirect wholly owned subsidiary of Wells Fargo and is a broker dealer registered under the Exchange Act.It serves as principal underwriter for the Funds listed in Part 1 of Annex C.These Funds had net assets of approximately $235.3 billion as of May 31, 2013. WF Funds Management is an indirect wholly owned subsidiary of Wells Fargo and is an investment adviser registered under the Advisers Act.It provides investment advisory services to the Funds listed in Part 1 of Annex B.These Funds had net assets of approximately $235.3 billion as of May 31, 2013. B.The Injunction On May 14, 2013, the United States District Court for the Northern District of California issued an order (the “Court Order”) enjoining Wells Fargo Bank from “making or disseminating, or permitting to be made or disseminated, any false or misleading representations relating to the posting order of debit-card purchases, checks and ACH transactions in its customer bank accounts” (the “Injunction”).2The Court Order sets the effective date of the Injunction as July 15, 2013. The Court Order was issued in a certified consumer class action under Section 17200 of the California Business and Professions Code relating to a Wells Fargo Bank bookkeeping device known as “high-to-low” posting.3Plaintiffs in the class action alleged that Wells Fargo Bank, without adequate disclosure to account holders, posted debit card transactions received each day for payment beginning with the highest amount and ending with the lowest amount (i.e., high-to-low), which could have the effect of increasing the number of items posting into 2 Gutierrez v. Wells Fargo Bank, N.A., Case No. C 07-05923 WHA (N.D. Cal., May 14, 2013) (granting in part and denying in part motion for judgment following remand). 3 Id. at 1. 4 overdraft and, therefore, increased overdrafts fees.4While the plaintiffs’ challenge to the practice of high-to-low posting and to the adequacy of the bank’s disclosures was found to be preempted by the National Bank Act, Wells Fargo Bank was found liable under the California law for making misleading statements regarding the practice.5The Court Order enjoins Wells Fargo Bank from making false or misleading statements relating to the posting of account debits. II.APPLICATION OF SECTION 9 OF THE ACT Section 9(a)(2) of the Act provides, in pertinent part, that a person may not serve or act as, among other things, an investment adviser or depositor of any investment company registered under the Act, or as a principal underwriter for any registered open-end investment company, UIT or registered face amount certificate company, if the person, by reason of any misconduct: is permanently or temporarily enjoined by order, judgment, or decree of any court of competent jurisdiction from acting as an underwriter, broker, dealer, investment adviser … or as an affiliated person, salesman, or employee of any investment company, bank, insurance company, or entity or person required to be registered under the Commodity Exchange Act, or from engaging in or continuing any conduct or practice in connection with any such activity or in connection with the purchase or sale of any security. Section 9(a)(3) extends the prohibitions of Section 9(a)(2) to a company, any “affiliated person” of which is disqualified under the provisions of Section 9(a)(2).The term “affiliated person” is defined in Section 2(a)(3) of the Act to mean in relevant part “any person directly or indirectly controlling, controlled by, or under common control with, such other person.” The Injunction may result in the disqualification of Wells Fargo Bank from acting in the capacities specified in Section 9(a)(2) because Wells Fargo Bank will be permanently enjoined by the District Court from engaging in or continuing certain conduct and/or practices in connection with its banking activity.6Moreover, the Injunction may also result in the disqualification of each of the other Applicants under Section 9(a)(3) because they are, or may be considered to be, under common control with Wells Fargo Bank and therefore Wells Fargo Bank is an “affiliated person” of the other Applicants.Taken together, Sections 9(a)(2) and 9(a)(3) may have the effect of precluding each of the Applicants from acting as an adviser, sub-adviser or depositor to Funds, or principal underwriter for any registered open-end investment company, UIT, registered face amount company or ESC (collectively, “Fund Servicing Activities”). Section 9(c) of the Act provides that the Commission can grant, upon application, an exemption from the provisions of Section 9(a), either unconditionally or on an appropriate 4 Id. 5 Id. at 3 (citing Gutierrez v. Wells Fargo Bank, N.A., 704 F.3d 712, 725-730 (9th Cir. 2012)). 6 Applicants believe that the conduct and/or practices covered by the Injunction could be deemed to be in connection with Wells Fargo Bank’s banking activity. 5 temporary or conditional basis, to any person if that person establishes that: (1) the prohibitions of Section 9(a), as applied to the person, are unduly or disproportionately severe; or (2) the conduct of the person has been such as not to make it against the public interest or protection of investors to grant the exemption.In determining whether an exemption should be granted under Section 9(c), the Commission historically has analyzed the facts and circumstances of each case and has focused particularly on whether the parties seeking relief had any involvement in or have remedied the conduct that serves as the basis for disqualification under Section 9(a).7 As a result of the Injunction, the Applicants submit this Application pursuant to Section 9(c) of the Act.In order to ensure the eligibility of each of the Applicants and Covered Persons to continue to provide, or to provide in the future, Fund Servicing Activities, the Applicants respectfully request the Commission grant the Requested Orders. III.STATEMENT IN SUPPORT OF THE APPLICATION In support of their position that the Commission should issue the Requested Orders, the Applicants assert the following. A.Limited Scope and Impact of the Alleged Misconduct The alleged conduct giving rise to the Injunction did not in any way involve any of the Applicants acting in their capacity as investment adviser, sub-adviser, or principal underwriter for Funds.The legislative history of Section 9 indicates that the purpose of the Section “was to get rid of persons with criminal records, persons who were under injunctions from the courts of competent jurisdiction for improper practices in connection with securities.”8When Section 9 was adopted, investment companies were typically managed by relatively small partnerships.It was not foreseeable at that time that investment advisers and other service providers to investment companies would in the future be part of large financial service organizations like the Applicants.Therefore, it could not have been intended that a Fund would have to be deprived of its investment manager, depositor or distributor because of alleged violations that are not related in any manner to Fund Servicing Activities.Thus, in the absence of improper practices related to Fund Servicing Activities, Section 9(a) should not operate to bar the Applicants from servicing Funds and their shareholders.As a result, the conduct of the Applicants has not been such as to make it against the public interest or the protection of investors to grant this Application. B.Hardships on the Funds and their Shareholders The inability of the Applicants to continue providing Fund Servicing Activities would result in potentially severe financial hardship for both the Funds listed in Annexes A through C and their shareholders.If the Section 9(a) disqualifications applied to Wells Fargo Bank, First International, Metropolitan West, Golden Capital, Alternative Strategies, WF Funds 7 Cf. Applications for Relief from Disqualification, Investment Company Act Release No. 8689 (Feb. 26, 1975). 8 Investment Trusts and Investment Companies: Hearings on S. 3580 Before the Subcomm. on Securities and Exchange of the Senate Comm. on Banking and Currency, 76th Cong., 3d Sess. 874 (1940) (statement of Judge Healy). 6 Management, Wells Capital Management, Peregrine and Galliard (“Adviser Applicants”), the shareholders of certain Funds would be deprived of the advisory or sub-advisory services that they expected to receive when they decided to invest in the Funds.Such services are extensive and include responsibility for the day-to-day operations, business and affairs of the Funds and various investment management and supervisory services, such as selecting fund managers, underlying funds, and monitoring performance.Disqualification from providing these services would disrupt investment strategies and could potentially result in large net redemptions of shares of the Funds, which in turn could both frustrate efforts to effectively manage the Funds’ assets and increase the Funds’ expense ratios to the detriment of non-redeeming shareholders.Any effort by the directors of the Funds to find suitable replacement investment advisers and/or sub-advisers would necessarily take time, during which the Funds would lack advisory services.Even if a new investment adviser or sub-adviser is chosen, the cost of obtaining shareholder approval for the new investment advisory or sub-advisory agreements would be substantial.Specifically, associated with the disqualification would be costs related to: (1) identifying a suitable successor investment advisor or sub-advisor; (2) calling a special meeting of the boards of directors of the Funds; (3) preparing, printing, and mailing proxy materials to all shareholders; (4) actively soliciting shareholder proxies and tabulating those proxies; and (5) holding the shareholder meetings.The prohibitions of Section 9(a) could, therefore, operate to the financial detriment of certain Funds and their shareholders. Similarly, the disqualification of Alternative Strategies Brokerage and WF Funds Distributor (“Underwriter Applicants”) from serving as principal underwriter to certain Funds would result in hardship to those Funds and their shareholders.Not only would the Funds have to expend time and resources to find and engage substitute principal underwriters, but the substitute underwriters would not be able to replicate the selling network established by the Underwriter Applicants.Therefore, the Section 9(a) disqualifications would be unduly and disproportionately severe on the financial interests of the Funds and their shareholders. C.Adverse Effects on Applicants If the Applicants are unable to obtain the requested relief under Section 9(c) and are barred by Section 9(a) from engaging in Fund Servicing Activities, the effect on such Applicants’ businesses and employees would be severe.The Applicants have committed substantial capital and resources to establishing expertise in advising and sub-advising Funds and in support of their principal underwriting business.Prohibiting the Applicants from providing Fund Servicing Activities would negatively impact their ability to offer clients a comprehensive range of financial services, and ultimately adversely affect each Applicant’s business. Such harm to the Applicants’ businesses would also negatively impact their employees.The Applicants collectively employ over 1600 employees who are involved in the provisions of advisory and underwriting services to the Funds listed in Annexes A through C.Without the requested relief, Applicants would be forced to discontinue their operations and such employees would likely experience significant difficulty in obtaining alternative employment. For the foregoing reasons, the imposition of the Section 9(a) disqualification on the Applicants would be unduly and disproportionately severe. 7 D.No Connection between the Alleged Conduct and Applicants’ Fund Business The alleged conduct underlying the Injunction did not involve any of the Applicants acting in their capacity as investment adviser, sub-adviser, or principal underwriter for any Funds.Such conduct did not involve any Fund or the assets of any Fund for which an Applicant provided Fund Servicing Activities.As no violation is alleged with respect to the services the Applicants provide to Funds, it would not be against the public interest or the protection of investors for the Commission to grant the Requested Orders. E.Remedial Actions to Address the Conduct Alleged in the Complaint Wells Fargo Bank has already voluntarily ceased posting debit card transactions in high-to-low order and has no current intention of resuming the practice.Further, Wells Fargo Bank has taken action to review, and if necessary, revise marketing materials and customer account agreements to prevent future instances of allegedly false and misleading disclosure relating to the posting of debits to customer accounts.As a result of the foregoing, the Applicants respectfully submit that they have taken sufficient remedial actions to address the conduct that served as the basis for the Injunction and that granting the exemption requested in this Application is consistent with the public interest and the protection of investors. F.No Involvement of Applicants’ Personnel To the best of Applicants’ reasonable knowledge: (i) none of the Applicants’ (other than certain of Wells Fargo Bank’s) current or former directors, officers or employees had any knowledge of, or had any involvement in, the conduct alleged in the Court Order that provided a basis for the Injunction; (ii) the personnel who were involved in the violations have had no involvement in, and will not have any future involvement in, providing advisory, sub-advisory, depository or underwriting services to Funds; and (iii) because the personnel of the Applicants involved in Fund Servicing Activities did not have any involvement in the alleged misconduct, shareholders of Funds that received investment advisory, depository and principal underwriting services from the Applicants were not affected any differently than if those Funds had received services from any other non-affiliated investment adviser, depositor or principal underwriter. G.Actions Taken with Respect to the Funds To provide further assurance that granting the Requested Orders would be consistent with the public interest and the protection of investors, the Applicants agree that they will, as soon as reasonably practicable, distribute written materials, including an offer to meet in person to discuss the materials, to the boards of directors (“Boards”) of the Funds listed in Annexes A through C for which the Applicants provide Fund Servicing Activities, including those directors who are not “interested persons” of such Funds as defined in Section 2(a)(19) of the Act and their independent legal counsel as defined in Rule 0-1(a)(6) under the Act, to discuss the circumstances that led to the Injunction, any impact on the Funds, and this Application.The Applicants also undertake to provide such Funds’ Boards with all of the information concerning the Injunction and this Application that is necessary for the Funds to fulfill their disclosure and other obligations under the federal securities laws. 8 H.Applicants’ Prior Section 9(c) Orders Certain Applicants, as well as certain of their affiliates, have previously applied for exemptive orders under Section 9(c) of the Act.Because these previous Section 9(c) orders relate to enforcement actions brought by the Commission and the Commodity Futures Trading Commission (“CFTC”), they should have little, if any, relevance to whether this Application is granted.Rather, this Application should be judged on its own merits. In 2012, Applicants obtained an exemptive order under Section 9(c).9The application was submitted in connection with an injunction entered pursuant to a Consent Order executed by Wells Fargo Bank to resolve allegations by the Department of Justice that Wells Fargo Bank engaged in a pattern or practice of discrimination on the basis of race and national origin in violation of the Equal Credit Opportunity Act (the “ECOA”) and the Fair Housing Act (the “FHA”).In entering the Consent Order, Wells Fargo Bank denied the allegations (other than those facts deemed necessary to the jurisdiction of the United States District Court for the District of Columbia) but consented to a judgment that, among other things, enjoined it from violating the anti-discrimination provisions of the ECOA and FHA.Under the Consent Order, Wells Fargo Bank was also required to pay $125 million in compensation to borrowers who may have suffered as a result of the alleged violations and contribute at least $50 million to a homebuyer assistance program. In 2011, Applicants obtained an exemptive order under Section 9(c).10The application was submitted in connection with an injunction obtained against Wachovia Bank.(Wells Fargo Bank is the successor by merger to Wachovia Bank.)In that case, the Commission alleged that certain practices of Wachovia Bank related to its bidding on and sale of municipal derivative transactions to municipalities and other issuers of tax-exempt debt violated Section 17(a) of the Securities Act of 1933.Without admitting or denying the Commission’s allegations, Wells Fargo Bank agreed to settle the action, consenting to the imposition of an injunction, and the payment of disgorgement and a civil penalty. In 2009, Wachovia Securities, LLC (“Wachovia Securities”) and others obtained an exemptive order under Section 9(c).11The application was submitted because of an injunction imposed on Wachovia Securities in connection with allegations by the Commission involving the sale of auction rate securities without adequate disclosure of the risks involved in purchasing these securities.In that case, without admitting or denying the Commission’s allegations, Wachovia Securities consented to the entry of the injunction and other penalties. 9 Wells Fargo Bank, N.A., et al., Investment Company Act Release Nos. 30266 (Nov. 16, 2012) (Notice of Application and Temporary Order) (File No. 812-14074) and 30303 (Dec. 12, 2012) (Permanent Order). 10 Wells Fargo Bank, N.A., et al., Investment Company Act Release Nos. 29881 (Dec. 9, 2011) (Notice of Application and Temporary Order) (File No. 812-13987) and 29913 (Jan. 4, 2012) (Permanent Order). 11 Wachovia Securities, LLC, et al., Investment Company Act Release Nos. 28618 (Feb. 18, 2009) (Notice of Application and Temporary Order) (File No. 812-13632) and 28648 (Mar. 17, 2009) (Permanent Order). 9 In 2005, Wachovia Corporation, First International (doing business as Evergreen International Advisors) and others obtained an exemptive order under Section 9(c).12The application was submitted because of an injunction imposed on Wachovia Corporation and First Union Corporation for certain alleged violations of the reporting and proxy disclosure provisions of Sections 13(a) and 14(a) of the Exchange Act in connection with the 2001 merger between Wachovia Corporation and First Union Corporation.In that case, without admitting or denying the Commission’s allegations, Wachovia Corporation and First International consented to the entry of the injunction and other penalties. In 1988, Wells Fargo Bank and Wells Fargo Investment Advisors obtained an exemptive order under Section 9(c).13The application was submitted because the CFTC filed a civil complaint in the U.S. District Court for the Central District of California alleging that “Wells Fargo Gold Market Certificates” had been offered and sold to members of the general public in violation of the CFTC rule requiring that such instruments be traded only on a CFTC-designated contract market.Without admitting or denying the CFTC’s allegations, the relevant parties consented to be enjoined from directly or indirectly engaging in any transaction involving a commodity option in violation of any CFTC rule, regulation or order and other penalties. I.Applicants’ Condition The Applicants agree that any order granted by the Commission pursuant to this Application will be subject to the following condition: Any temporary exemption granted pursuant to the Application shall be without prejudice to, and shall not limit the Commission’s rights in any manner with respect to, any Commission investigation of, or administrative proceedings involving or against, Covered Persons, including, without limitation, the consideration by the Commission of a permanent exemption from Section 9(a) of the Act requested pursuant to the Application or the revocation or removal of any temporary exemptions granted under the Act in connection with the Application. IV.CONCLUSION For the reasons set forth above, Applicants meet the standards for exemption specified in Section 9(c) of the Act and therefore respectfully apply, on behalf of themselves and the Covered Persons, for the entry of the Requested Orders by the Commission as soon as may be practicable: 1.that, pursuant to Section 9(c) of the Act, each of the Applicants and the other Covered Persons be temporarily exempted from any of the provisions of Section 9(a) of the Act that might otherwise be operative as a result of the Injunction pending final determination by the 12 Wachovia Corporation, et al., Investment Company Act Release Nos. 26723 (Jan. 12, 2005) (File No. 812-13135) (Notice of Application and Temporary Order) and 26750 (Feb. 8, 2005) (Permanent Order). 13 Wells Fargo Bank, N.A. and Wells Fargo Investment Advisors, Investment Company Act Release Nos. 16311 (Mar. 11, 1988) (File No. 812-6958) (Notice of Application and Temporary Order) and 16355 (Apr. 7, 1988) (Permanent Order). 10 Commission of the Application for an order permanently exempting the Applicants and the other Covered Persons from any of the provisions of Section 9(a) of the Act that might otherwise be operative as a result of the Injunction; and 2.that, pursuant to Section 9(c) of the Act, each of the Applicants and the other Covered Persons be permanently exempted from any of the provisions of Section 9(a) of the Act that might otherwise be operative as a result of the Injunction. V.AUTHORIZATION Pursuant to Rule 0-2(f) under the Act, the Applicants state that their addresses are indicated on the cover page of this Application and further state that all communications or questions concerning this Application should be directed to: Douglas R. Edwards Assistant General Counsel Wells Fargo & Co. MAC D1053-300 301 South College Street Charlotte, NC28202-6000 with a copy to: Stacy L. Fuller K&L Gates LLP 1treet, NW Washington, DC 20006 The Applicants request that the Commission issue the Requested Orders pursuant to Rule 0-5 under the Act without conducting a hearing. Pursuant to Rule 0-2(c)(1) under the Act, each Applicant states that under the provisions of each Applicant’s governing instruments, the responsibility for the management of its affairs and business is vested in its Chief Executive Officer, Board of Directors, officers or other governing body, as applicable.Each Applicant represents that the undersigned individual is authorized to file this Application in its name and on its behalf.The authorizations required by Rule 0-2(c)(1) under the Act are included in Exhibits A-1 through A-11 and the verifications required by Rule 0-2(d) under the Act are included in the signature pages to this Application. 11 The Applicant named below has caused this Application to be duly signed on its behalf on the10th day of July, 2013.The authorization required by Rule 0-2(c) under the Act is included in ExhibitA-1 to this Application.All action by stockholders, directors or other persons necessary to authorize the undersigned to execute and file this Application has been taken.The undersigned is familiar with the Application, and the contents thereof, and the facts therein set forth relating to the Applicant named below are true to the best of the undersigned’s knowledge, information and belief. WELLS FARGO BANK, N.A. By:/s/ Charles S. Neal Name:Charles S. Neal Title:Vice President 12 The Applicant named below has caused this Application to be duly signed on its behalf on the10 day of July, 2013.The authorization required by Rule 0-2(c) under the Act is included in ExhibitA-2 to this Application.All action by stockholders, directors or other persons necessary to authorize the undersigned to execute and file this Application has been taken.The undersigned is familiar with the Application, and the contents thereof, and the facts therein set forth relating to the Applicant named below are true to the best of the undersigned’s knowledge, information and belief. ALTERNATIVE STRATEGIES BROKERAGE SERVICES, INC. By: /s/ Yukari Nakano Name:Yukari Nakano Title:Chief Operating Officer 13 The Applicant named below has caused this Application to be duly signed on its behalf on the 9th day of July, 2013.The authorization required by Rule 0-2(c) under the Act is included in ExhibitA-3 to this Application.All action by stockholders, directors or other persons necessary to authorize the undersigned to execute and file this Application has been taken.The undersigned is familiar with the Application, and the contents thereof, and the facts therein set forth relating to the Applicant named below are true to the best of the undersigned’s knowledge, information and belief. ALTERNATIVE STRATEGIES GROUP, INC. By:/s/ Yukari Nakano Name:Yukari Nakano Title:Senior Vice President and Chief Operating Officer 14 The Applicant named below has caused this Application to be duly signed on its behalf on the9 day of July, 2013.The authorization required by Rule 0-2(c) under the Act is included in ExhibitA-4 to this Application.All action by stockholders, directors or other persons necessary to authorize the undersigned to execute and file this Application has been taken.The undersigned is familiar with the Application, and the contents thereof, and the facts therein set forth relating to the Applicant named below are true to the best of the undersigned’s knowledge, information and belief. FIRST INTERNATIONAL ADVISORS, LLC By:/s/ Peter M. Wilson Name:Peter M. Wilson Title:Director 15 The Applicant named below has caused this Application to be duly signed on its behalf on the9 day of July, 2013.The authorization required by Rule 0-2(c) under the Act is included in ExhibitA-5 to this Application.All action by stockholders, directors or other persons necessary to authorize the undersigned to execute and file this Application has been taken.The undersigned is familiar with the Application, and the contents thereof, and the facts therein set forth relating to the Applicant named below are true to the best of the undersigned’s knowledge, information and belief. GALLIARD CAPITAL MANAGEMENT, INC. By:/s/ Michael J. Hogan Name:Michael J. Hogan Title:Chairman and President 16 The Applicant named below has caused this Application to be duly signed on its behalf on the9th day of July, 2013.The authorization required by Rule 0-2(c) under the Act is included in ExhibitA-6 to this Application.All action by stockholders, directors or other persons necessary to authorize the undersigned to execute and file this Application has been taken.The undersigned is familiar with the Application, and the contents thereof, and the facts therein set forth relating to the Applicant named below are true to the best of the undersigned’s knowledge, information and belief. GOLDEN CAPITAL MANAGEMENT, LLC By:/s/ Greg W. Golden Name:Greg W. Golden Title:President 17 The Applicant named below has caused this Application to be duly signed on its behalf on the9 day of July, 2013.The authorization required by Rule 0-2(c) under the Act is included in ExhibitA-7 to this Application.All action by stockholders, directors or other persons necessary to authorize the undersigned to execute and file this Application has been taken.The undersigned is familiar with the Application, and the contents thereof, and the facts therein set forth relating to the Applicant named below are true to the best of the undersigned’s knowledge, information and belief. METROPOLITAN WEST CAPITAL MANAGEMENT, LLC By:/s/ Kirk Hartman Name:Kirk Hartman Title:President 18 The Applicant named below has caused this Application to be duly signed on its behalf on the10 day of July, 2013.The authorization required by Rule 0-2(c) under the Act is included in ExhibitA-8 to this Application.All action by stockholders, directors or other persons necessary to authorize the undersigned to execute and file this Application has been taken.The undersigned is familiar with the Application, and the contents thereof, and the facts therein set forth relating to the Applicant named below are true to the best of the undersigned’s knowledge, information and belief. PEREGRINE CAPITAL MANAGEMENT, INC. By:/s/ David Lunt Name:David Lunt Title:Chief Executive Officer 19 The Applicant named below has caused this Application to be duly signed on its behalf on the9 day of July, 2013.The authorization required by Rule 0-2(c) under the Act is included in ExhibitA-9 to this Application.All action by stockholders, directors or other persons necessary to authorize the undersigned to execute and file this Application has been taken.The undersigned is familiar with the Application, and the contents thereof, and the facts therein set forth relating to the Applicant named below are true to the best of the undersigned’s knowledge, information and belief. WELLS CAPITAL MANAGEMENT INCORPORATED By:/s/ Kirk Hartman Name:Kirk Hartman Title:President 20 The Applicant named below has caused this Application to be duly signed on its behalf on the 10th day of July, 2013.The authorization required by Rule 0-2(c) under the Act is included in ExhibitA-10 to this Application.All action by stockholders, directors or other persons necessary to authorize the undersigned to execute and file this Application has been taken.The undersigned is familiar with the Application, and the contents thereof, and the facts therein set forth relating to the Applicant named below are true to the best of the undersigned’s knowledge, information and belief. WELLS FARGO FUNDS DISTRIBUTOR, LLC By:/s/ Wayne Badorf Name:Wayne Badorf Title:President 21 The Applicant named below has caused this Application to be duly signed on its behalf on the9th day of July, 2013.The authorization required by Rule 0-2(c) under the Act is included in ExhibitA-11 to this Application.All action by stockholders, directors or other persons necessary to authorize the undersigned to execute and file this Application has been taken.The undersigned is familiar with the Application, and the contents thereof, and the facts therein set forth relating to the Applicant named below are true to the best of the undersigned’s knowledge, information and belief. WELLS FARGO FUNDS MANAGEMENT, LLC By:/s/ Nancy Wiser Name:Nancy Wiser Title:Executive Vice President, Chief Operating Officer 22 ExhibitA-1 SECRETARY’S CERTIFICATE WELLS FARGO BANK, NATIONAL ASSOCIATION I, Teresa P. Loftin, an Assistant Secretary of Wells Fargo Bank, National Association, a national banking association (the “Bank”), hereby certify as follows: 1.The following is a true and correct extract from resolutions duly adopted by the Board of Directors of the Bank on November 25, 2003, as amended, and no modification, amendment, rescission or revocation of such resolutions has occurred affecting such extract as of the date of this certificate. RESOLVED, that agreements, instruments, or other documents, including amendments and modifications thereto, relating to or affecting the property or business and affairs of the Bank, whether acting for its own account or in a fiduciary or other representative capacity, may be executed in its name by the persons hereinafter authorized; FURTHER RESOLVED, that for the purposes of these resolutions, “Executive Officer” shall mean any person specifically designated as an Executive Officer of the Bank by resolution of the Board of Directors, and “Signing Officer” shall mean the Chairman of the Board, the President, any Senior Executive Vice President, any Executive Vice President, any Senior Vice President, the Treasurer, any Vice President, any Assistant Vice President, any person whose title includes the word “Officer” (e.g., Commercial Banking Officer, Personal Banking Officer, Trust Officer), or any other person whose title has been or is hereafter designated by the Board of Directors as a title for an officer of the Bank, and such officers are hereby authorized to sign agreements, instruments and other documents on behalf of the Bank in accordance with the signing authorities conferred in Parts A, B and C of these resolutions; * * * B.Vice Presidents and Above FURTHER RESOLVED, that the Chairman, the President, any Senior Executive Vice President, any Executive Vice President, any Senior Vice President and any Vice President, acting alone, may execute on behalf of the Bank: 1. Deeds, leases, assignments, bills of sale, purchase agreements and other instruments of conveyance to purchase, sell, lease or sublease to or from a third party real property, or any interest therein, for the Bank's own account; provided, however, that such agreements, instruments and other documents 23 may also be signed as hereinafter provided with respect to real property acquired by the Bank in connection with collateral for a loan. 2. Bonds of indemnity and powers of attorney; provided, however, that proxies to vote stock in a corporation or to vote other interests in other legal entities and stock and bond powers may also be signed as hereinafter provided. C.Signing Officers FURTHER RESOLVED, that any Signing Officer, acting alone, may execute on behalf of the Bank, whether acting for its own account or in a fiduciary or other representative capacity: * * * Tax returns and all reports, applications and other filings made with any federal, state or local governmental department, agency, body or official. Pleadings, petitions, accounts, and other documents to be filed in any court, administrative or other proceeding, including verifications thereof. * * * 2.On the date hereof, the following named person is duly appointed, qualified and is an acting officer of the Bank, that their correct title appears beside their name, and that on said date they are duly authorized to act on behalf of the Bank as set forth in the foregoing resolutions: Charles S. NealVice President IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the Bank this 10th day of July, 2013. /s/ Teresa P. Loftin Teresa P. Loftin Assistant Secretary Wells Fargo Bank, National Association [Seal] 24 ExhibitA-2 Authorization Officer’s Certificate The undersigned, being duly elected Chief Compliance Officer of Alternative Strategies Brokerage Services, Inc. (“Alternative Strategies Brokerage”) does hereby certify that this Application is signed by Yukari Nakano, Chief Operating Officerof Alternative Strategies Brokerage, pursuant to the general authority vested in her as such under Alternative Strategies Brokerage’s by-laws. IN WITNESS WHEREOF, I have set my hand this10th day of July, 2013. ALTERNATIVE STRATEGIES BROKERAGE SERVICES, INC. By:/s/ Sheelpa Brown Patel Name:Sheelpa Brown Patel Title:Chief Compliance Officer 25 ExhibitA-3 Authorization Officer’s Certificate The undersigned, being duly elected Secretaryof Alternative Strategies Group, Inc. (“Alternative Strategies”) does hereby certify that this Application is signed by Yukari Nakano, Senior Vice President and Chief Operating Officer of Alternative Strategies, pursuant to the general authority vested in her as such under Alternative Strategies’ by-laws. IN WITNESS WHEREOF, I have set my hand this10 day of July, 2013. ALTERNATIVE STRATEGIES GROUP, INC. By:/s/ Britta P. Patterson Name:Britta P. Patterson Title:Secretary 26 ExhibitA-4 Authorization Officer’s Certificate The undersigned, being duly elected Chief Compliance Officer of First International Advisors, LLC (“First International”) does hereby certify that this Application is signed by Peter M. Wilson, a Director of First International, pursuant to the general authority vested in him as such under Section 7.3 of First International’s operating agreement. IN WITNESS WHEREOF, I have set my hand this9th day of July, 2013. FIRST INTERNATIONAL ADVISORS, LLC By:/s/ Mandip Sohal Name:Mandip Sohal Title:Chief Compliance Officer 27 ExhibitA-5 Authorization Officer’s Certificate The undersigned, being duly elected Chief Compliance Officer of Galliard Capital Management, Inc. (“Galliard”), does hereby certify that this Application is signed by Michael J. Hogan, Chairman and President of Galliard, pursuant to the general authority vested in him as such under Galliard’s by-laws. IN WITNESS WHEREOF, I have set my hand this10th day of July, 2013. GALLIARD CAPITAL MANAGEMENT, INC. By:/s/ David H. Lui Name:David H. Lui Title:Chief Compliance Officer 28 ExhibitA-6 Authorization Officer’s Certificate The undersigned, being duly elected Chief Compliance Officer of Golden Capital Management, LLC (“Golden Capital”) does hereby certify that this Application is signed by Greg W. Golden, President of GCM Partners, Inc., the Managing Member of Golden Capital, pursuant to specific authority granted to him by action of the Board of Directors of GCM Partners, Inc., the Managing Member of Golden Capital. IN WITNESS WHEREOF, I have set my hand this9th day of July, 2013. GOLDEN CAPITAL MANAGEMENT, LLC By:/s/ Robert B. Carroll Name:Robert B. Carroll Title:Chief Compliance Officer 29 ExhibitA-7 Authorization Officer’s Certificate The undersigned, being duly elected Senior Vice President of Metropolitan West Capital Management, LLC (“Metropolitan West”) does hereby certify that this Application is signed by Kirk Hartman, President of Metropolitan West, pursuant to the general authority vested in him under the limited liability company operating agreement and by-laws of Metropolitan West. IN WITNESS WHEREOF, I have set my hand this 12th dayof July, 2013. METROPOLITAN WEST CAPITAL MANAGEMENT, LLC By:/s/Karen Norton Name:Karen Norton Title:Senior Vice President 30 ExhibitA-8 Authorization Officer’s Certificate The undersigned, being duly elected Chief Compliance Officer of Peregrine Capital Management, Inc. (“Peregrine”), does hereby certify that this Application is signed by David Lunt, Chief Executive Officer of Peregrine, pursuant to the general authority vested in him as such under Peregrine’s by-laws. IN WITNESS WHEREOF, I have set my hand this10 day of July, 2013. PEREGRINE CAPITAL MANAGEMENT, INC. By:/s/ Christine M. Mullady Name:Christine M. Mullady Title:Chief Compliance Officer 31 ExhibitA-9 Authorization Officer’s Certificate The undersigned, being duly elected Senior Vice President of Wells Capital Management Incorporated (“WCM”), does hereby certify that this Application is signed by Kirk Hartman, President of WCM, pursuant to the general authority vested in him as such under WCM’s by-laws. IN WITNESS WHEREOF, I have set my hand this12thday of July, 2013. WELLS CAPITAL MANAGEMENT INCORPORATED By:/s/ Karen Norton Name:Karen Norton Title:Senior Vice President 32 ExhibitA-10 Authorization Officer’s Certificate The undersigned, being duly elected Vice President of Wells Fargo Funds Distributor, LLC (“WFFD”), does hereby certify that this Application is signed by Wayne Badorf, President of WFFD, pursuant to the general authority vested in him as such under WFFD’s limited liability company agreement. IN WITNESS WHEREOF, I have set my hand this10 day of July, 2013. WELLS FARGO FUNDS DISTRIBUTOR, LLC By:/s/ Carolyn Willary Name:Carolyn Wilary Title:Vice President 33 ExhibitA-11 Authorization Officer’s Certificate The undersigned, being duly elected Senior Vice President and Secretary of Wells Fargo Funds Management, LLC (“WFFM”), does hereby certify that this Application is signed by Nancy Wiser, Executive Vice President, Chief Operating Officer of WFFM, pursuant to the general authority vested in her as such under WFFM’s limited liability company agreement. IN WITNESS WHEREOF, I have set my hand this9th day of July, 2013. WELLS FARGO FUNDS MANAGEMENT, LLC By:/s/ C. David Messman Name:C. David Messman Title:Senior Vice President and Secretary 34 Annex A Part 1 Fund not sponsored by Wells Fargo for which First International Advisors, LLC provides investment advisory services 1.EQ ADVISORS TRUST 1)EQ/Global Bond PLUS Portfolio Part 2 Funds not sponsored by Wells Fargo for which Metropolitan West Capital Management, LLC provides investment advisory services 1. LINCOLN VARIABLE INSURANCE PRODUCTS TRUST 1)LVIP Wells Fargo Intrinsic Value Fund 2. PACE SELECT ADVISORS TRUST 1)PACE Small/Medium Co Value Equity Investments 3. RIVERSOURCE MANAGERS SERIES, INC. 1)Columbia Multi-Adviser Small Cap Value Fund 4. VALIC COMPANY II 1)VALIC Small Cap Value Fund Part 3 Funds not sponsored by Wells Fargo for which Golden Capital Management, LLC provides investment advisory services 1.FORUM FUNDS 1)Golden Large Cap Core Fund 2)Golden Small Cap Core Fund Annex A (cont’d) Part 4 Funds for which Alternative Strategies Group, Inc. provides investment advisory services and for which Alternative Strategies Brokerage Services, Inc. serves as principal underwriter 1)ASGI Aurora Opportunities Fund, LLC 2)ASGI Corbin Multi-Strategy Fund, LLC 3)ASGI Agility Income Fund 4)ASGI Mesirow Insight Fund, LLC Part 5 Funds not sponsored by Wells Fargo for which Wells Capital Management Incorporated provides investment advisory services 1. COLUMBIA FUNDS VARIABLE SERIES TRUST II 1) RiverSource Variable Portfolio – Partners Small Capt Growth Fund 2) RiverSource Variable Portfolio – Wells Fargo Short Duration Government Bond Fund 2. Consulting Group Capital Markets Funds 1) Large Capitalization Growth Investments Fund 3. EQ ADVISERS TRUST 1) Wells Fargo Omega Growth Portfolio 4. JOHN HANCOCK FUNDS II 1) Core Bond Fund 2) U.S. High Yield Bond Fund 5. JOHN HANCOCK TRUST 1) Core Bond Trust 6. MASTERS’ SELECT FUNDS TRUST 1) The Masters’ Select Equity Fund 2) The Masters’ Select Smaller Companies Fund 7. NATIONWIDE VARIABLE INSURANCE TRUST 1) NVIT Multi-Manager Mid Cap Growth Fund 8. PENN SERIES FUNDS, INC. 1) Large Core Growth Fund 2) SMID Cap Growth Fund SEI INSTITUTIONAL INVESTMENTS TRUST 1) Core Fixed Income Fund SEI INSTITUTIONAL MANAGED TRUST 1) US Fixed Income Fund 2) Core Fixed Income Fund SEI TAX EXEMPT TRUST 1) Short Duration Municipal Fund SUNAMERICA SERIES TRUST 1) Fundamental Growth Portfolio 2) Aggressive Growth Portfolio THE THIRTY-EIGHT HUNDRED FUND, LLC (Wells Fargo owns all of the equity issued by this fund) VALIC COMPANY I 1) VALIC Small Cap Special Values Fund 2) VALIC Small Cap Growth Fund PACIFIC LIFE 1) Pacific Life Fund – Precious Metals Fund 2) Pacific Select Fund – Precious Metals Fund RCTS EMERGING MARKETS EQUITY VANTAGEPOINT AGGRESSIVE OPPORTUNITIES FUND Part 6 Fund not sponsored by Wells Fargo for which Galliard Capital Management, Inc. provides investment advisory services 1. LOCORR INVESTMENT TRUST 1) LoCorr Long/Short Commodities Strategy Fund Part 7 Fund not sponsored by Wells Fargo for which Wells Fargo Bank provides investment advisory services 1. THE ADVISORS INNER CIRCLE FUND II 1) Clear River Fund Annex B Part 1 Funds for which Wells Fargo Funds Management, LLC provides investment advisory services 1. WELLS FARGO FUNDS TRUST (102 Series) 1) Wells Fargo Advantage 100% Treasury Money Market Fund (a) 2) Wells Fargo Advantage Absolute Return Fund 3) Wells Fargo Advantage Adjustable Rate Government Fund (a) 4) Wells Fargo Advantage Asia Pacific Fund (a)(g) 5) Wells Fargo Advantage Asset Allocation Fund 6) Wells Fargo Advantage C&B Large Cap Value Fund 7) Wells Fargo Advantage C&B Mid Cap Value Fund 8) Wells Fargo Advantage California Limited-Term Tax-Free Fund (a) 9) Wells Fargo Advantage California Tax-Free Fund (a) Wells Fargo Advantage California Municipal Money Market Fund (a) Wells Fargo Advantage Capital Growth Fund (a) Wells Fargo Advantage Cash Investment Money Market Fund (a) Wells Fargo Advantage Colorado Tax-Free Fund (a) Wells Fargo Advantage Common Stock Fund (a) Wells Fargo Advantage Conservative Income Fund (a) Wells Fargo Advantage Core Bond Fund (formerly, Wells Fargo Advantage Total Return Bond Fund (a) Wells Fargo Advantage Disciplined U.S. Core (f) Wells Fargo Advantage Discovery Fund (a) Wells Fargo Advantage Diversified Capital Builder Fund (a) Wells Fargo Advantage Diversified Equity Fund Wells Fargo Advantage Diversified Income Builder Fund (a) Wells Fargo Advantage Diversified International Fund (a) Wells Fargo Advantage Dow Jones Target 2010 Fund Wells Fargo Advantage Dow Jones Target 2015 Fund Wells Fargo Advantage Dow Jones Target 2020 Fund Wells Fargo Advantage Dow Jones Target 2025 Fund Wells Fargo Advantage Dow Jones Target 2030 Fund Wells Fargo Advantage Dow Jones Target 2035 Fund Wells Fargo Advantage Dow Jones Target 2040 Fund Wells Fargo Advantage Dow Jones Target 2045 Fund Wells Fargo Advantage Dow Jones Target 2050 Fund Wells Fargo Advantage Dow Jones Target 2055 Fund Wells Fargo Advantage Dow Jones Target Today Fund Wells Fargo Advantage Emerging Growth Fund (a) Key (a) Fund is sub-advised by Wells Capital Management Incorporated (b) Fund is sub-advised by Peregrine Capital Management, Inc. (c) Fund is sub-advised by Galliard Capital Management, Inc. (d) Fund is sub-advised by First International Advisors, LLC (e) Fund is sub-advised by Metropolitan West Capital Management, LLC (f) Fund is sub-advised by Golden Capital Management, LLC (g) Fund is sub-advised by Wells Capital Management Singapore Annex B (cont'd) Wells Fargo Advantage Emerging Markets Equity Fund (a) Wells Fargo Advantage Emerging Markets Equity Income Fund (a)(g) Wells Fargo Advantage Emerging Markets Local Bond Fund (d) Wells Fargo Advantage Endeavor Select Fund (a) Wells Fargo Advantage Enterprise Fund (a) Wells Fargo Advantage Global Opportunities Fund (a) Wells Fargo Advantage Government Money Market Fund (a) Wells Fargo Advantage Government Securities Fund (a) Wells Fargo Advantage Growth Balanced Fund (a) Wells Fargo Advantage Growth Fund (a) Wells Fargo Advantage Heritage Money Market Fund (a) Wells Fargo Advantage High Income Fund (a) Wells Fargo Advantage High Yield Bond Fund (a) Wells Fargo High Yield Municipal Bond Fund (a) Wells Fargo Advantage Income Plus Fund (a) Wells Fargo Advantage Index Asset Allocation Fund (a) Wells Fargo Advantage Index Fund (f) Wells Fargo Advantage Inflation-Protected Bond Fund (a) Wells Fargo Advantage Intermediate Tax/AMT-Free Fund (a) Wells Fargo Advantage International Bond Fund (d) Wells Fargo Advantage International Equity Fund (a) Wells Fargo Advantage International Value Fund Wells Fargo Advantage Intrinsic Small Cap Value Fund (e) Wells Fargo Advantage Intrinsic Value Fund (e) Wells Fargo Advantage Intrinsic World Equity Fund (e) Wells Fargo Advantage Large Cap Core Fund (f) Wells Fargo Advantage Large Cap Growth Fund (a) Wells Fargo Advantage Large Company Value Fund Wells Fargo Advantage Minnesota Tax-Free Fund (a) Wells Fargo Advantage Moderate Balanced Fund (a) Wells Fargo Advantage Money Market Fund (a) Wells Fargo Advantage Municipal Bond Fund (a) Wells Fargo Advantage Municipal Cash Management Money Market Fund (a) Wells Fargo Advantage Municipal Money Market Fund (a) Wells Fargo Advantage National Tax-Free Money Market Fund (a) Wells Fargo Advantage North Carolina Tax-Free Fund (a) Wells Fargo Advantage Omega Growth Fund (a) Wells Fargo Advantage Opportunity Fund (a) Wells Fargo Advantage Pennsylvania Tax-Free Fund (a) Wells Fargo Advantage Precious Metals Fund (a) Wells Fargo Advantage Premier Large Company Growth Fund (a) Key (a) Fund is sub-advised by Wells Capital Management Incorporated (b) Fund is sub-advised by Peregrine Capital Management, Inc. (c) Fund is sub-advised by Galliard Capital Management, Inc. (d) Fund is sub-advised by First International Advisors, LLC (e) Fund is sub-advised by Metropolitan West Capital Management, LLC (f) Fund is sub-advised by Golden Capital Management, LLC (g) Fund is sub-advised by Wells Capital Management Singapore Annex B (cont'd) Wells Fargo Advantage Short Duration Government Bond Fund (a) Wells Fargo Advantage Short-Term Bond Fund (a) Wells Fargo Advantage Short-Term High Yield Bond Fund (a) Wells Fargo Advantage Short-Term Municipal Bond Fund (a) Wells Fargo Advantage Small Cap Opportunities Fund Wells Fargo Advantage Small Cap Value Fund (a) Wells Fargo Advantage Small Company Growth Fund (b) Wells Fargo Advantage Small Company Value Fund (b) Wells Fargo Advantage Small/Mid Cap Value Fund (a) Wells Fargo Advantage Special Mid Cap Value Fund (a) Wells Fargo Advantage Special Small Cap Value Fund (a) Wells Fargo Advantage Specialized Technology Fund Wells Fargo Advantage Strategic Income Fund (a), (d) Wells Fargo Advantage Strategic Municipal Bond Fund (a) Wells Fargo Advantage Traditional Small Cap Growth Fund (a) Wells Fargo Advantage Treasury Plus Money Market Fund (a) Wells Fargo Advantage Ultra Short-Term Income Fund (a) Wells Fargo Advantage Ultra Short-Term Municipal Income Fund (a) Wells Fargo Advantage Utility and Telecommunications Fund Wells Fargo Advantage WealthBuilder Conservative Allocation Portfolio (a) Wells Fargo Advantage WealthBuilder Equity Portfolio (a) Wells Fargo Advantage WealthBuilder Growth Allocation Portfolio (a) Wells Fargo Advantage WealthBuilder Growth Balanced Portfolio (a) Wells Fargo Advantage WealthBuilder Moderate Balanced Portfolio (a) Wells Fargo Advantage WealthBuilder Tactical Equity Portfolio (a) Wells Fargo Advantage Wisconsin Tax-Free Fund (a) Wells Fargo Managed Account CoreBuilder SharesSM – Series M (a) 2. WELLS FARGO VARIABLE TRUST (9 Series) Wells Fargo Advantage VT Discovery Fund (a) Wells Fargo Advantage VT Index Asset Allocation Fund (a) Wells Fargo Advantage VT International Equity Fund (a) Wells Fargo Advantage VT Intrinsic Value Fund (e) Wells Fargo Advantage VT Omega Growth Fund (a) Wells Fargo Advantage VT Opportunity Fund (a) Wells Fargo Advantage VT Small Cap Growth Fund (a) Wells Fargo Advantage VT Small Cap Value Fund (a) Wells Fargo Advantage VT Total Return Bond Fund (a) 3. WELLS FARGO MASTER TRUST (16 Series) Wells Fargo Advantage C&B Large Cap Value Portfolio Key (a) Fund is sub-advised by Wells Capital Management Incorporated (b) Fund is sub-advised by Peregrine Capital Management, Inc. (c) Fund is sub-advised by Galliard Capital Management, Inc. (d) Fund is sub-advised by First International Advisors, LLC (e) Fund is sub-advised by Metropolitan West Capital Management, LLC (f) Fund is sub-advised by Golden Capital Management, LLC (g) Fund is sub-advised by Wells Capital Management Singapore Annex B (cont'd) Wells Fargo Advantage Core Bond Portfolio (formerly, Wells Fargo Advantage Total Return Bond Portfolio) (a) Wells Fargo Advantage Diversified Fixed Income Portfolio Wells Fargo Advantage Diversified Large Cap Growth Portfolio (a) Wells Fargo Advantage Diversified Stock Portfolio Wells Fargo Advantage Emerging Growth Portfolio (a) Wells Fargo Advantage Index Portfolio (f) Wells Fargo Advantage Inflation-Protected Bond Portfolio (a) Wells Fargo Advantage International Growth Portfolio Wells Fargo Advantage International Value Portfolio Wells Fargo Advantage Large Company Value Portfolio Wells Fargo Advantage Managed Fixed Income Portfolio (c) Wells Fargo Advantage Short-Term Investment Portfolio (a) Wells Fargo Advantage Small Company Growth Portfolio (b) Wells Fargo Advantage Small Company Value Portfolio (b) Wells Fargo Advantage Stable Income Portfolio (c) 4. WELLS FARGO ADVANTAGE INCOME OPPORTUNITIES FUND (a) 5. WELLS FARGO ADVANTAGE MULTI-SECTOR INCOME FUND (a), (d) 6. WELLS FARGO ADVANTAGE UTILTIES AND HIGH INCOME FUND (a) 7. WELLS FARGO ADVANTAGE GLOBAL DIVIDEND OPPORTUNITY FUND (a) Key (a) Fund is sub-advised by Wells Capital Management Incorporated (b) Fund is sub-advised by Peregrine Capital Management, Inc. (c) Fund is sub-advised by Galliard Capital Management, Inc. (d) Fund is sub-advised by First International Advisors, LLC (e) Fund is sub-advised by Metropolitan West Capital Management, LLC (f) Fund is sub-advised by Golden Capital Management, LLC (g) Fund is sub-advised by Wells Capital Management Singapore Annex C Part 1 Funds for which Wells Fargo Funds Distributor, LLC serves as principal underwriter 1. WELLS FARGO FUNDS TRUST (102 Series) 1) Wells Fargo Advantage 100% Treasury Money Market Fund 2) Wells Fargo Advantage Absolute Return Fund 3) Wells Fargo Advantage Adjustable Rate Government Fund 4) Wells Fargo Advantage Asia Pacific Fund 5) Wells Fargo Advantage Asset Allocation Fund 6) Wells Fargo Advantage C&B Large Cap Value Fund 7) Wells Fargo Advantage C&B Mid Cap Value Fund 8) Wells Fargo Advantage California Limited-Term Tax-Free Fund 9) Wells Fargo Advantage California Tax-Free Fund Wells Fargo Advantage California Municipal Money Market Fund Wells Fargo Advantage Capital Growth Fund Wells Fargo Advantage Cash Investment Money Market Fund Wells Fargo Advantage Colorado Tax-Free Fund Wells Fargo Advantage Common Stock Fund Wells Fargo Advantage Conservative Income Fund Wells Fargo Advantage Core Bond Fund (formerly, Wells Fargo Advantage Total Return Bond Fund) Wells Fargo Advantage Disciplined U.S. Core Wells Fargo Advantage Discovery Fund Wells Fargo Advantage Diversified Capital Builder Fund Wells Fargo Advantage Diversified Equity Fund Wells Fargo Advantage Diversified Income Builder Fund Wells Fargo Advantage Diversified International Fund Wells Fargo Advantage Dow Jones Target 2010 Fund Wells Fargo Advantage Dow Jones Target 2015 Fund Wells Fargo Advantage Dow Jones Target 2020 Fund Wells Fargo Advantage Dow Jones Target 2025 Fund Wells Fargo Advantage Dow Jones Target 2030 Fund Wells Fargo Advantage Dow Jones Target 2035 Fund Wells Fargo Advantage Dow Jones Target 2040 Fund Wells Fargo Advantage Dow Jones Target 2045 Fund Wells Fargo Advantage Dow Jones Target 2050 Fund Wells Fargo Advantage Dow Jones Target 2055 Fund Wells Fargo Advantage Dow Jones Target Today Fund Wells Fargo Advantage Emerging Growth Fund Wells Fargo Advantage Emerging Markets Equity Fund Wells Fargo Advantage Emerging Markets Equity Income Fund Wells Fargo Advantage Emerging Markets Local Bond Fund Wells Fargo Advantage Endeavor Select Fund Wells Fargo Advantage Enterprise Fund Wells Fargo Advantage Global Opportunities Fund Annex C (cont'd) Wells Fargo Advantage Government Money Market Fund Wells Fargo Advantage Government Securities Fund Wells Fargo Advantage Growth Balanced Fund Wells Fargo Advantage Growth Fund Wells Fargo Advantage Heritage Money Market Fund Wells Fargo Advantage High Income Fund Wells Fargo Advantage High Yield Bond Fund Wells Fargo Advantage High Yield Municipal Bond Fund Wells Fargo Advantage Income Plus Fund Wells Fargo Advantage Index Asset Allocation Fund Wells Fargo Advantage Index Fund Wells Fargo Advantage Inflation-Protected Bond Fund Wells Fargo Advantage Intermediate Tax/AMT-Free Fund Wells Fargo Advantage International Bond Fund Wells Fargo Advantage International Equity Fund Wells Fargo Advantage International Value Fund Wells Fargo Advantage Intrinsic Small Cap Value Fund Wells Fargo Advantage Intrinsic Value Fund Wells Fargo Advantage Intrinsic World Equity Fund Wells Fargo Advantage Large Cap Core Fund Wells Fargo Advantage Large Cap Growth Fund Wells Fargo Advantage Large Company Value Fund Wells Fargo Advantage Minnesota Tax-Free Fund Wells Fargo Advantage Moderate Balanced Fund Wells Fargo Advantage Money Market Fund Wells Fargo Advantage Municipal Bond Fund Wells Fargo Advantage Municipal Cash Management Money Market Fund Wells Fargo Advantage Municipal Money Market Fund Wells Fargo Advantage National Tax-Free Money Market Fund Wells Fargo Advantage North Carolina Tax-Free Fund Wells Fargo Advantage Omega Growth Fund Wells Fargo Advantage Opportunity Fund Wells Fargo Advantage Pennsylvania Tax-Free Fund Wells Fargo Advantage Precious Metals Fund Wells Fargo Advantage Premier Large Company Growth Fund Wells Fargo Advantage Short Duration Government Bond Fund Wells Fargo Advantage Short-Term Bond Fund Wells Fargo Advantage Short-Term High Yield Bond Fund Wells Fargo Advantage Short-Term Municipal Bond Fund Wells Fargo Advantage Small Cap Opportunities Fund Wells Fargo Advantage Small Cap Value Fund Wells Fargo Advantage Small Company Growth Fund Wells Fargo Advantage Small Company Value Fund Wells Fargo Advantage Small/Mid Cap Value Fund Wells Fargo Advantage Special Mid Cap Value Fund Wells Fargo Advantage Special Small Cap Value Fund Annex C (cont'd) Wells Fargo Advantage Specialized Technology Fund Wells Fargo Advantage Strategic Income Fund Wells Fargo Advantage Strategic Municipal Bond Fund Wells Fargo Advantage Traditional Small Cap Growth Fund Wells Fargo Advantage Treasury Plus Money Market Fund Wells Fargo Advantage Ultra Short-Term Income Fund Wells Fargo Advantage Ultra Short-Term Municipal Income Fund Wells Fargo Advantage Utility and Telecommunications Fund Wells Fargo Advantage WealthBuilder Conservative Allocation Portfolio Wells Fargo Advantage WealthBuilder Equity Portfolio Wells Fargo Advantage WealthBuilder Growth Allocation Portfolio Wells Fargo Advantage WealthBuilder Growth Balanced Portfolio Wells Fargo Advantage WealthBuilder Moderate Balanced Portfolio Wells Fargo Advantage WealthBuilder Tactical Equity Portfolio Wells Fargo Advantage Wisconsin Tax-Free Fund Wells Fargo Managed Account CoreBuilder SharesSM – Series M 2. WELLS FARGO VARIABLE TRUST (9 Series) Wells Fargo Advantage VT Discovery Fund Wells Fargo Advantage VT Index Asset Allocation Fund Wells Fargo Advantage VT International Equity Fund Wells Fargo Advantage VT Intrinsic Value Fund Wells Fargo Advantage VT Omega Growth Fund Wells Fargo Advantage VT Opportunity Fund Wells Fargo Advantage VT Small Cap Growth Fund Wells Fargo Advantage VT Small Cap Value Fund Wells Fargo Advantage VT Total Return Bond Fund 3. WELLS FARGO MASTER TRUST (16 Series) Wells Fargo Advantage C&B Large Cap Value Portfolio Wells Fargo Advantage Core Bond Portfolio (formerly, Wells Fargo Advantage Total Return Bond Portfolio) Wells Fargo Advantage Diversified Fixed Income Portfolio Wells Fargo Advantage Diversified Large Cap Growth Portfolio Wells Fargo Advantage Diversified Stock Portfolio Wells Fargo Advantage Emerging Growth Portfolio Wells Fargo Advantage Index Portfolio Wells Fargo Advantage Inflation-Protected Bond Portfolio Wells Fargo Advantage International Growth Portfolio Wells Fargo Advantage International Value Portfolio Wells Fargo Advantage Large Company Value Portfolio Wells Fargo Advantage Managed Fixed Income Portfolio Wells Fargo Advantage Short-Term Investment Portfolio Wells Fargo Advantage Small Company Growth Portfolio Wells Fargo Advantage Small Company Value Portfolio Annex C (cont'd) Wells Fargo Advantage Stable Income Portfolio
